DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Status of the Claims
Claims 1-5, 7-22, and 26 were previously pending.  Claims 1, 15-16, and 20-21 were amended and claim 8 was canceled in the reply filed March 21, 2022.  Claims 1-5, 7, 9-22, and 26 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejections made under §§ 112(a) & 103 have been fully considered but are unpersuasive for the reasons already of record and in view of the new findings below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-22, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 21 recite "a [] neural network to detect a detected satisfaction state of the rider through analysis of the physiological sensed data gathered from the at least one sensor and without a rating expressed by the rider."  
The disclosure describes a rating as: "In embodiments, adjusting the route 1295 includes prioritizing a determined parameter for use by the vehicle routing system. In embodiments, at least one of the user-indicated values 1297 is attributed to at least one of the plurality of parameters 1230 through an interface to facilitate expression of rating one or more route parameters. In embodiments, the vehicle-based route negotiation interface facilitates expression of rating one or more route parameters. In embodiments, the user-indicated values 1297 are derived from a behavior of the user 1290." Published Specification ¶ 0419 (emphasis added).  That is the only mention of a rating in the disclosure.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  MPEP 2173.05(i).  Merely mentioning the use of something does not specifically support excluding it, especially given this description.  Moreover, it does not define excluding a "rating" in a way that would exclude the broad plain and ordinary meaning of ratings in the disclosure, (e.g., happiness captured by a camera, see ¶ 0527, the same as the ratings in Donnelly). 
The Specification only other mentions the use of the user's "expressing" things as follows: "A user 1290 may express value by a user interface that rates one or more parameters (e.g., any of the parameters noted throughout), by behavior (e.g., undertaking behavior that reflects or indicates value ascribed to arriving on time, following a given route 1295, or the like), or by providing or offering value (e.g., offering currency, tokens, points, cryptocurrency, rewards, or the like)." ¶ 0413 (emphasis added).  No other expressions are mentioned aside from general discussion of passenger behavior recording.  These passages also do not describe excluding these expressions from the detected satisfaction state, and instead describe the opposite (i.e., they are used to determine passenger state—see ¶¶ 0256, 275, 392).  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-22, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite "a [] neural network to detect a detected satisfaction state of the rider through analysis of the physiological sensed data gathered from the at least one sensor and without a rating expressed by the rider."
It is unclear what the difference is between physiological sensed data and a rating expressed by the rider.  This problem is compounded by the claim requiring one and excluding the other.  The terms are not sufficiently distinct.  The plain and ordinary meaning of each overlap in scope and they seem to be used interchangeably in parts of the disclosure.  For example, a rider exhibiting a certain behavior could be considered both physiological sensed data and a rating expressed by the rider.  See published Specification ¶¶ 0256, 275, 392, 413, 419, 527.  It is not clear to one of ordinary skill in the art what actions or elements would trigger infringement due to this confusion.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, U.S. Pat. Pub. No. 2019/0047584 (Reference A of the PTO-892 part of paper no. 20210223) in view of Blau, U.S. Pat. Pub. No.  2019/0225232 (Reference K of the PTO-892 part of paper no. 20210223) and Gallego, Stress Level Assessment with Non-Intrusive Sensors, Universidad Carlos III De Madrid Doctoral Thesis, Apr. 2018 (NPL Citation 2 of the IDS filed 7/30/2021).
As per claim 1, Donnelly teaches a system comprising: 
a vehicle (¶ 0003); 
at least one sensor deployed in the vehicle for gathering physiological sensed data of a rider occupying the vehicle (¶¶ 0080-81); 
an artificial intelligence system in communication with the vehicle, the artificial intelligence system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor, the artificial intelligence system including a hybrid neural network for rider satisfaction (¶¶ 0019, 72; see also Fig. 3), including:
a first neural network to detect a detected satisfaction state of the rider through analysis of the physiological sensed data gathered from the at least one sensor (¶¶ 0019, 90, 150; see also ¶¶ 0080-81—sensors) and without a rating expressed by the rider (see ¶ 0081—feedback can be captured by a camera with facial recognition rather than actively input); and 
a second neural network to optimize, for achieving a favorable satisfaction state of the rider, an operational parameter of the vehicle in response to the detected satisfaction state of the rider (¶ 0019, 24, 98), wherein the second neural network is to optimize the operational parameter in real time responsive to the detecting of the detected satisfaction state of the rider by the first neural network (¶¶ 0039, 37); and wherein the operational parameter of the vehicle that is optimized affects: a route of the vehicle (¶¶ 0065, 171), a speed of the vehicle (¶¶ 0065, 171), an acceleration of the vehicle (¶¶ 0065, 171), a deceleration of the vehicle, and a proximity to objects along the route (¶¶ 0122, 171).
Donnelly does not explicitly teach that the objects along the route are other vehicles; which is taught by Blau (¶¶ 0039-40; see also ¶ 0035 steering away).  It would have been prima facie obvious to incorporate this element for the same reason because this is merely a substitution of a species (another vehicle) in Blau for the genus in Donnelly (a generic object/location).  Both are shown in the art of managing vehicle operations as things that the passenger may want to avoid anlong a route.  The only difference is the specific type of object in proximity to the vehicle.  One of ordinary skill would have recognized that this substitution could have been implemented through routine engineering producing predictable results.
Donnelly does not explicitly teach that the physiological sensed data includes galvanic skin response; which is taught by Blau (¶¶ 0117-18).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Blau—namely, to gather additional biometric data used to determine passenger experience (¶ 0023, a goal shared by Donnelly).  Moreover, this is merely a combination of old elements in the art of managing vehicle operations.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Donnelly does not explicitly teach that data is indicative of a hormone level, and more specifically indicative of a cortisol level; which is taught by Gallego (pgs. 19-22, 65, 84).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Gallego—namely, to use less intrusive sensors to measure a person's stress or agitation level.  This comports with the goal in both Donnelly and Blau of monitoring human passengers to determine if they are having a favorable experience.  One skilled in the art would have recognized that using this hormone/cortisol indication technique would improve the system of Donnelly/Blau due to these similar purposes and functions.  Blau specifically uses the same type of sensor contemplated by Gallego (galvanic skin response) and also measures stress responses (Donnelly also measures stress but in different manners).  Moreover, based upon the level of skill displayed in the references, modifying the system in such a manner could have been implemented through routine engineering producing predictable results.
As per claim 2, Donnelly in view of Blau and Gallego teaches claim 1 as above.  Donnelly further teaches the detected satisfaction state of the rider is a detected emotional state of the rider, and wherein the favorable satisfaction state of the rider is a favorable emotional state of the rider (¶¶ 0020, 24, 58).
As per claim 4, Donnelly in view of Blau and Gallego teaches claim 1 as above.  Donnelly further teaches at least one of the neural networks in the hybrid neural network is a convolutional neural network (¶ 0039).
As per claim 5, Donnelly in view of Blau and Gallego teaches claim 1 as above.  Donnelly further teaches the second neural network is to optimize the operational parameter based on a correlation between a vehicle operating state and a rider satisfaction state of the rider (¶¶ 0046, 82, 102).
As per claim 26, Donnelly in view of Blau and Gallego teaches claim 1 as above.  The references do not explicitly teach the at least one sensor deployed in the vehicle includes a set of wearable sensors worn by the rider occupying the vehicle; which is taught by Blau (¶ 0024) and would have been obvious to incorporate for the same reasons as the elements in claim 25 above. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Blau and Gallego as applied to claim 1 above, further in view of Zanghi, et al., U.S. Pat. No. 10,423,934 (Reference B of the PTO-892 part of paper no. 20210223).
As per claim 3, Donnelly in view of Blau and Gallego teaches claim 1 as above.  Donnelly further teaches the first neural network is a recurrent neural network (¶ 0039).  Donnelly does not explicitly teach the second neural network is a radial basis function neural network; which is taught by Zanghi (col. 8, line 44).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this element because it is merely a substitution of the neural network in Zanghi (radial basis function) for the ones disclosed by Donnelly (e.g., convolutional—¶ 0039, which is also explicitly referred to as an alternative in Zanghi, col. 8, line 46).  Both types are disclosed in the art of managing vehicle operations as neural network/machine learning types used for decision-making.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Blau and Gallego as applied to claim 1 above, further in view of Bellegarda, et al., U.S. Pat. Pub. No.  2018/0322112 (Reference C of the PTO-892 part of paper no. 20210223). 
As per claim 7, Donnelly in view of Blau and Gallego teaches claim 1 as above.  Donnelly does not explicitly teach the first neural network comprises a plurality of connected nodes that form a directed cycle, the first neural network further facilitating bi-directional flow of data among the connected nodes.  However, it does teach a recurrent neural network (¶ 0039) and, as shown in Bellegarda, a recurrent neural network can be further described as a plurality of connected nodes that form a directed cycle, the first neural network further facilitating bi-directional flow of data among the connected nodes (¶ 0190).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of systems that employ machine learning neural networks.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 9-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Blau and Gallego as applied to claim 1 above, further in view of Schlesinger, et al., U.S. Pat. Pub. No.  2019/0122544 (Reference D of the PTO-892 part of paper no. 20210223) and Waltermann, et al., U.S. Pat. Pub. No.  2016/0161275 (Reference E of the PTO-892 part of paper no. 20210223). 
As per claim 9, Donnelly in view of Blau and Gallego teaches claim 1 as above.  Donnelly further teaches a fifth neural network to optimize the at least one aspect of rider satisfaction for at least one rider occupying the vehicle in the transportation system (¶¶ 0019, 43; see also ¶¶ 0039, 46, 90-91—implementation can include multiple machine learning models including neural networks).  Donnelly does not explicitly teach a third neural network to classify social media data sourced from a plurality of social media sources as indicative of an effect on a transportation system; a fourth neural network to predict at least one aspect of rider satisfaction affected by an effect on the transportation system derived from the social media data classified as indicative of the effect on the transportation system.  
Schlesinger teaches a third neural network to classify social media data sourced from a plurality of social media sources as indicative of an effect on a transportation system (¶¶ 0020-22, 29).  Waltermann teaches a fourth neural network to predict at least one aspect of rider satisfaction affected by an effect on the transportation system derived from the social media data classified as indicative of the effect on the transportation system (¶¶ 0016-18, 22).  It would have been prima facie obvious to incorporate these elements for the same reasons they are useful in their respective references—namely, to better avoid and route around traffic determined by leveraging social media data, thereby providing a more pleasurable rider experience.  Moreover, this is merely a combination of old elements in the art of managing vehicle operations.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 10, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Donnelly further teaches at least one of the neural networks in the hybrid neural network is a convolutional neural network (¶ 0039).
As per claim 11, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Schlesinger and Waltermann both further teach the at least one aspect of rider satisfaction is: optimized by predicting an entertainment option for presenting to the rider; optimized by optimizing route planning for the vehicle occupied by the rider (Schlesinger ¶ 0028; Waltermann ¶ 0022); or a rider state and optimizing the at least one aspect of rider satisfaction comprises optimizing the rider state; which would have been obvious to incorporate for the same reasons as the elements in claim 9 above.
As per claim 12, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Schlesinger and Waltermann both further teach social media data specific to the rider is analyzed to determine at least one optimizing action likely to optimize the at least one aspect of rider satisfaction (Schlesinger ¶¶ 0020-22; Waltermann ¶¶ 0021-22); which would have been obvious to incorporate for the same reasons as the elements in claim 9 above.
As per claim 15, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Schlesinger and Waltermann both further teach the social media data includes at least one of: social media posts (Schlesinger ¶¶ 0020-22; Waltermann ¶¶ 0021-22); social media feeds (Schlesinger ¶¶ 0020-22; Waltermann ¶¶ 0021-22); like or dislike activity detected in the social media; indications of relationships; user behavior; discussion threads; chats; photographs; an indication of a specific individual at a location; or an indication of a celebrity at a location, which would have been obvious to incorporate for the same reasons as the elements in claim 9 above.
As per claim 16, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Schlesinger and Waltermann both further teach the social media data includes at least one of: presence of a rare phenomena at a location (Schlesinger ¶¶ 0020-22; Waltermann ¶¶ 0021-22); entertainment options; risk-related conditions (Schlesinger ¶¶ 0020-22; Waltermann ¶¶ 0021-22); or modes of transportation used with an event, which would have been obvious to incorporate for the same reasons as the elements in claim 9 above.
As per claim 18, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Schlesinger and Waltermann both further teach the optimized at least one aspect of rider satisfaction is one of an operating state of the vehicle, an in-vehicle state, a rider state, a routing state (Schlesinger ¶¶ 0003, 28; Waltermann ¶¶ 0018, 22), or a user experience state, which would have been obvious to incorporate for the same reasons as the elements in claim 9 above.
As per claim 19, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  Waltermann further teaches a characterization of an outcome of the optimizing in the social media data is used as feedback to improve the optimizing (¶¶ 0018, 22), which would have been obvious to incorporate for the same reasons as the elements in claim 9 above.  Even if the outcome in Waltermann is not interpreted to be specifically "in the social media data," this would have been obvious to incorporate as well.  The only difference is the source of the data.  Both Schlesinger (¶¶ 0020-22) and Waltermann (¶¶ 0021-22) have specific disclosures where traffic-related data from social media networks is used to improve optimizing decisions.  The only difference is from which source the outcome data is retrieved.  One of ordinary skill in the art would have recognized that sourcing the outcome data from the social media data versus any other source would have led to the same predictable result.  
As per claim 20, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 19 as above.  Schlesinger and Waltermann both further teach the feedback includes at least one of: likes or dislikes of the outcome; social media activity referencing the outcome (Waltermann ¶¶ 0021-22); trending of the social media activity referencing the outcome (Schlesinger ¶ 0022); hash tags associated with the outcome; ratings of the outcome; or requests for the outcome, which would have been obvious to incorporate for the same reasons as the elements in claims 9 and 19 above.

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Blau, Gallego, Schlesinger, et al., and Waltermann, et al. as applied to claims 9 and 12 above, further in view of Copeland, et al., U.S. Pat. Pub. No.  10,942,520 (Reference A of the PTO-892 part of paper no. 20211119). 
As per claim 13, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 12 as above.  The references do not explicitly teach the at least one optimizing action is one of adjusting a routing plan to include passing points of interest to the rider, deriving an altruistic benefit, or presenting entertainment options; which is taught by Copeland (col. 6, lines 1-12; col. 8, lines 57-62).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Copeland—namely, to comply with user preferences for a lower emissions route.  Moreover, this is merely a combination of old elements in the art of managing vehicle operations.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 14, Donnelly in view of Blau, Gallego, Schlesinger, Waltermann, and Copeland teaches claim 13 as above.  Copeland further teaches the altruistic benefit is reduction of environmental impact (col. 6, lines 1-12; col. 8, lines 57-62); which would have been obvious to incorporate for the same reasons as the elements in claim 13 above. 
As per claim 17, Donnelly in view of Blau, Gallego, Schlesinger, and Waltermann teaches claim 9 as above.  The references do not explicitly teach the effect on the transportation system one of reduced carbon footprint or reduced pollution; which is taught by Copeland (col. 6, lines 1-12; col. 8, lines 57-62) and would have been obvious to incorporate for the same reasons as the elements in claim 13 above.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Blau, Gallego, and Zanghi, et al.
As per claim 21, Donnelly teaches an artificial intelligence system for optimizing rider satisfaction, 
wherein the artificial intelligence system is in communication with a vehicle, the vehicle having at least one sensor deployed in the vehicle for gathering physiological sensed data of the rider occupying the vehicle (¶¶ 0003, 80-81; see also Fig. 3), wherein the artificial intelligence system is operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor (¶¶ 0019, 72; see also Fig. 3), the artificial intelligence system comprising: 
a hybrid neural network, including: 
a recurrent neural network to indicate a change in a satisfaction state of the rider through recognition of patterns of the physiological sensed data captured by the at least one sensor (¶¶ 0019, 90, 150; see also ¶¶ 0080-81—sensors; see also ¶ 0039—recurrent) without a rating expressed by the rider (see ¶ 0081—feedback can be captured by a camera with facial recognition rather than actively input); and 
a second neural network to optimize, for achieving a favorable satisfaction state of the rider, an operational parameter of the vehicle in response to the indication of the change in the satisfaction state of the rider (¶ 0019, 24, 98), wherein the second neural network is to optimize the operational parameter in real time responsive to the indication of the change in the satisfaction state of the rider by the recurrent neural network (¶¶ 0039, 37); and wherein the operational parameter of the vehicle that is optimized affects: a route of the vehicle (¶¶ 0065, 171), a speed of the vehicle (¶¶ 0065, 171), an acceleration of the vehicle (¶¶ 0065, 171), a deceleration of the vehicle, and a proximity to objects along the route (¶¶ 0122, 171). 
Donnelly does not explicitly teach that the objects along the route are other vehicles; which is taught by Blau (¶¶ 0039-40; see also ¶ 0035 steering away) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Donnelly does not explicitly teach that the physiological sensed data includes galvanic skin response; which is taught by Blau (¶¶ 0117-18) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Donnelly does not explicitly teach that data is indicative of a hormone level, and more specifically indicative of a cortisol level; which is taught by Gallego (pgs. 19-22, 65, 84) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Donnelly does not explicitly teach the second neural network is a radial basis function neural network; which is taught by Zanghi (col. 8, line 44) and would have been obvious to incorporate for the same reasons as in claim 3 above.  
As per claim 22, Donnelly in view of Blau, Gallego, and Zanghi teaches claim 21 as above.  Donnelly further teaches the operational parameter of the vehicle that is to be optimized is to be determined and adjusted to induce the favorable satisfaction state of the rider (¶ 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628